United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2282
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Billy D. Davis, also known as           *
Lil Spook,                              *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 20, 2010
                                Filed: February 4, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Billy Davis appeals following the district court’s1 reduction of his sentence
pursuant to 18 U.S.C. § 3582(c)(2) and the amendments to the Guidelines related to
cocaine base or crack cocaine. Davis was originally sentenced at the bottom of his
then-applicable Guidelines range. In resentencing Davis in light of the crack cocaine
amendments, the district court reduced Davis’s sentence to the bottom of the revised
Guidelines range. On appeal, Davis contends that the court should have recalculated


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
his criminal history category in light of Guidelines Amendment 709, and that the court
should have imposed a sentence below the revised Guidelines range.

      Upon careful review, we find no error. See United States v. Starks, 551 F.3d
839, 843 (8th Cir.) (where defendant was originally sentenced within applicable
Guidelines range and in § 3582(c)(2) proceeding received sentence at bottom of
amended Guidelines range, defendant was not entitled to further reduction based on
§ 3553(a) factors), cert. denied, 129 S. Ct. 2746 (2009); United States v. Peters, 524
F.3d 905, 907 (8th Cir.) (per curiam) (Amendment 709 is not listed amendment to
which retroactive treatment may be given), cert. denied, 129 S. Ct. 290 (2008).
Accordingly, we affirm.
                        ______________________________




                                         -2-